 

WAIVER AND AMENDMENT NO. 1

 

TO

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 1 (this “Amendment”) is entered into as of July
11, 2018, by and among MANHATTAN BRIDGE CAPITAL, INC., a New York corporation
(“Borrower”; and collectively with any Person who is or hereafter becomes a
party to the Credit Agreement (as defined below) as a borrower or a guarantor,
each a “Loan Party” and collectively, the “Loan Parties”), the financial
institutions who are or hereafter become parties to the Credit Agreement (as
defined below) as lenders (collectively, the “Lenders” and each individually a
“Lender”) and WEBSTER BUSINESS CREDIT CORPORATION (“WBCC”), individually, as a
Lender hereunder and as agent for itself and each other Lender (WBCC, acting in
such agency capacity, the “Agent”).

 

BACKGROUND

 

Loan Parties, Lenders and Agent are parties to an Amended and Restated Credit
and Security Agreement dated as of August 8, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Agent and Lenders provide Loan Parties with certain financial
accommodations.

 

Loan Parties have requested that Agent and Lenders make certain amendments to
the Credit Agreement and waive certain Events of Default that have occurred, and
Agent and Lenders are willing to do so on the terms and conditions hereafter set
forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of each Loan Party by Agent
and Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Credit Agreement.

 

 1 

 

 

2. Amendment to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:

 

(a) Section 7.7 of the Credit Agreement is hereby amended and restated as
follows:

 

“7.7 Dividends. Declare, pay or make any dividend or distribution on any shares
of Equity Interests of any Loan Party (other than dividends or distributions
payable in its Equity Interests, or split-ups or reclassifications of its Equity
Interests) or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interests, or of any options to
purchase or acquire any Equity Interests of any Loan Party; provided, however,
so long as there does not exist a Default or Event of Default, or a Default or
Event of Default would not result therefrom, (a) any Subsidiary of a Borrower
may pay dividends or make other distributions to such Borrower, (b) Borrower may
make a one-time distribution in connection a Permitted Bond Subsidiary
Transaction, (c) Borrower may make cash distributions to its equity holders on a
quarterly basis, so long as (i) Borrower’s average Undrawn Availability for the
immediately preceding ninety (90) days is not less than $500,000, and (ii) after
giving effect to such distribution and any Revolving Loans funded in connection
therewith, Borrower shall have a minimum pro forma Undrawn Availability as of
the date of consummation of such distribution and on an average basis for the
ninety (90) days immediately thereafter of not less than $500,000, and (d) in a
given Fiscal Year, Borrower may apply funds in an amount not to exceed ten
percent (10%) of its annual net income for the prior Fiscal Year to repurchase,
redeem or otherwise retire its Equity Interests (“Permitted Equity Interests
Repurchase”).”

 

(b) Section 8.1 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety to read as follows:

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any
applicable Test Period of Borrower on a consolidated basis, the ratio of (a)
EBITDA for such Test Period, minus any Unfinanced Capital Expenditures made
during such period, minus distributions, dividends and any Permitted Equity
Interests Repurchase, minus all charges against income of Borrower on a
consolidated basis for such period for federal, state and local income taxes
actually paid during such period to (b) Fixed Charges for such Test Period.

 

(c) Annex One of the Credit Agreement is hereby amended by adding the following
definitions in their appropriate order to read as follows:

 

“Amendment No. 1” shall mean Waiver and Amendment No. 1, dated as of July 11,
2018, to this Agreement.

 

“Amendment No. 1 Effective Date” shall have the meaning set forth in Section 4
of Amendment No. 1.

 

“Permitted Equity Interests Repurchase” shall have the meaning given such term
in Section 7.7.

 

(d) Annex One of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

 

“Applicable Margin” shall mean, from and after the Amendment No. 1 Effective
Date, with respect to any type of Advance referenced below, the applicable
percentage specified below:

 

Advances  Base
Rate Loans  

Daily LIBOR Rate

Loans and LIBOR

Rate Loans

  Revolving Advances   2.25%   3.50%

 

 2 

 

 

“Maximum Revolving Amount” shall mean the maximum amount of Revolving Advances
and Letters of Credit which may be outstanding at any one time, determined
without regard to the Borrowing Base, which as of the Amendment No. 1 Effective
Date, equals Twenty Five Million Dollars ($25,000,000.00).

 

(e) Schedule 1.1 of the Credit Agreement setting forth each Lender’s Revolving
Commitment and Revolving Commitment Percentage is hereby deleted in its entirety
and replaced by “Schedule 1.1” attached hereto. All references to “Schedule 1.1”
in the Credit Agreement shall be deemed to mean the Credit Agreement as amended
hereby and as may be further amended from time to time.

 

3. Waiver. Subject to satisfaction of the conditions precedent set forth in
Section 4 below, Agent and Lenders hereby waive any Events of Default which have
occurred as a result of Borrower’s repurchase, redemption or other retirement of
its Equity Interests prior to the date of this Amendment in contravention of
Section 7.7 of the Credit Agreement (as in effect prior to this Amendment).

 

4. Conditions of Effectiveness. This Amendment shall become effective (such
date, the “Amendment No. 1 Effective Date”) when Agent shall have received (i) a
copy of this Amendment executed by Agent, Required Lenders, each Loan Party and
Personal Guarantor (defined below) with one original executed copy of this
Amendment to be promptly delivered by Loan Parties to Agent; (ii) an executed
copy of the Amended and Restated Revolving Credit Note, dated of even date
herewith, in the principal amount of $10,000,000 issued by Borrower to the order
of Flushing Bank, with one original executed copy to be promptly delivered by
Borrower to Agent; (iii) an executed copy of the Second Amended and Restated Fee
Letter, dated of even date herewith, with one original executed copy to be
promptly delivered by Borrower to Agent; and (iv) a certificate of the Secretary
(or Assistant Secretary) of each Loan Party, dated on or around the Amendment
No. 1 Effective Date, in form and substance acceptable to Agent, certifying as
to (a) the incumbency and signature of the officers (or other representatives)
of each Loan Party executing this Amendment, (b) the authorizations by the board
of directors (or other governing body) of such Loan Party to such officers or
other representatives to enter into and carry out such transactions as are
contemplated pursuant to this Amendment; and including therewith copies of the
Organic Documents of such Loan Party as in effect on the Amendment No. 1
Effective Date and good standing certificates for each Loan Party dated not more
than thirty (30) days prior to the Amendment No. 1 Effective Date, issued by the
secretary of state or other appropriate official of each Loan Party’s
jurisdiction of organization and each jurisdiction where the conduct of each
Loan Party’s business activities or the ownership of its properties necessitates
qualification.

 

 3 

 

 

5. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

 

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.

 

(b) Upon the effectiveness of this Amendment, each Loan Party hereby reaffirms
all covenants, representations and warranties made in the Credit Agreement to
the extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

 

(c) Except as set forth in Section 3 hereof, no Event of Default or Default has
occurred and is continuing or would exist after giving effect to this Amendment.

 

(d) No Loan Party has any defense, counterclaim or offset with respect to the
Credit Agreement.

 

6. Effect on the Credit Agreement.

 

(a) Upon the effectiveness of Section 2 hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby.

 

(b) Except as specifically amended herein, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in Section 3, operate as a waiver of any right,
power or remedy of Agent or any Lender, nor constitute a waiver of any provision
of the Credit Agreement, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

 

 4 

 

 

7. Release. Each of the Loan Parties on behalf of itself and its successors,
assigns, and other legal representatives, and Personal Guarantor on behalf of
himself and his successors, assigns, and other legal representatives, hereby,
(a) jointly and severally, absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and each of their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Agent and Lenders and all such other
parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, whether
liquidated or unliquidated, matured or unmatured, asserted or unasserted, fixed
or contingent, foreseen or unforeseen and anticipated or unanticipated, which
each of the Loan Parties and Personal Guarantor, or any of their respective
successors, assigns, or other legal representatives and their successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, in relation to, or in any way in connection with the Credit
Agreement, as amended and supplemented through the date hereof, the Personal
Guaranty, this Amendment, the Other Documents; (b) understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release; (c) agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above and nothing contained herein shall constitute an
admission of liability with respect to any Claim on the part of any Releasee;
and (d) jointly and severally, absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claim released, remised and discharged by any of the Loan Parties or Personal
Guarantor pursuant to this Paragraph 7. If any Loan Party or Personal Guarantor
violates the foregoing covenant, Loan Parties and Personal Guarantor, jointly
and severally, agree to pay, in addition to such other damages as any Releasee
may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Releasee as a result of such violation.

 

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

 

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by .pdf or facsimile transmission
shall be deemed to be an original signature hereto.

 

11. Personal Guarantor. Assaf Ran (the “Personal Guarantor”) hereby ratifies and
confirms that all of the terms and conditions, representations and covenants
contained in the Amended and Restated Guaranty Agreement (as amended, the
“Guaranty”), dated as of August 8, 2017, made by Personal Guarantor in favor of
Agent remain in full force and effect after giving effect to the execution and
effectiveness of this Agreement and the increase of the Maximum Revolving Amount
pursuant hereto, and Personal Guarantor hereby reaffirms that all of the
Obligations of Loan Parties under the Credit Agreement as amended by this
Agreement (including, without limitation, obligations relating to the increased
Maximum Revolving Amount) are irrevocably guaranteed by such Personal Guarantor
in accordance with the terms and conditions of the Guaranty.

 

 5 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

  “BORROWER”         MANHATTAN BRIDGE CAPITAL, INC.         By: /s/ Assaf Ran  
Name:     Title:                          “PERSONAL GUARANTOR”         /s/ Assaf
Ran   Assaf Ran

 

Signature Page to Waiver and Amendment No. 1

 



   

 

 




  WEBSTER BUSINESS CREDIT CORPORATION, as   Agent and a Lender    
                     By: /s/ Leo Goldstein   Name: Leo Goldstein   Title: Vice
President         FLUSHING BANK, as a Lender         By: /s/ Lisa Archinow  
Name: Lisa Archinow   Title: Vice President

 

Signature Page to Waiver and Amendment No. 1

 

   

 

 

Schedule 1.1

 

Lender Party  Revolving Commitment   Revolving Commitment Percentage 

WBCC
Address:
360 Lexington Avenue

New York, New York 10017

Attention: Account Executive –

Manhattan Bridge Capital, Inc.

  $15,000,000    60.0000%

Flushing Bank
Address:
Flushing Bank

220 RXR Plaza

Uniondale, NY 11556

Attn: Lisa Archinow, Vice President

  $10,000,000    40.0000% Total:  $25,000,000    100%

 

Schedule 1.1 to Waiver and Amendment No. 1

 



   

 

 

